DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims filed on 02/11/2022 regarding claims 1-45 is fully considered. Of the above claims, claims 1-20 have been canceled; claims 39-41 and 43-45 have been amended.
Election/Restrictions
The amendments to the claims have overcome the requirement for restriction dated 02/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 37, the recitation of “transmitted wirelessly via a wired connection” in lines 2-3 is unclear. Examiner will interpret the recitation to mean “transmitted wirelessly” via a wireless connection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,184,284 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US Patent ‘284 contain all the limitations of claims 21-45 of the present application.
Present Application
US Patent ‘284
21. A door closer system, comprising:
     a door closer assembly adapted for coupling to a door;
     a position sensor associated with the door closer assembly and configured to detect data indicating a position of the door closer assembly; and
processing device that i) receives detected data transmitted from the position sensor, ii) evaluates the detected data in view of one or more sets of reference data that correspond to one or more positions of the door closer assembly, and iii) determine, based on evaluation of the detected data and the one or more sets of reference data, a current position of the door closer assembly, and wherein the one or more sets of reference data include a first set of reference data that corresponds to the door closer assembly being at a closed position.
22. The door closer system of claim 21, wherein the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data.
23. The door closer system of claim 22, wherein the detected data comprises one or more measurements, and wherein the sets of measurements or ranges of measurements.
24. The door closer system of claim 21, wherein the processing device further activates a timer upon detection of displacement of the door closer assembly from the closed position to an open position.
25. The door closer system of claim 24, wherein the processing device further determines, through use of the timer, whether the door closer assembly has been at the open position for a period of time that exceeds a predetermined time period. 
26. The door closer system of claim 25, wherein the processing device further activates one or more monitoring devices to monitor an area around an entryway if the period of time that the door closer assembly has been at the exceed the predetermined time period.
27. The door closer system of claim 26, wherein the one or more monitoring devices includes at least one of a camera and a motion sensor.
28. The door closer system of claim 24, wherein the position sensor further detects a plurality of changes in one or more directions of displacement of the door closer assembly; and
     wherein the processing device further evaluates, using the timer, a frequency of the detected plurality of changes in the one or more directions of displacement of the door closer assembly.
29. The door closer system of claim 28, wherein the one or more directions of displacement of the door closer assembly comprises an opening direction and a closing direction; and
     wherein the plurality of changes in the one or more directions of displacement of between the opening direction and the closing direction.
30. The door closer system of claim 28, wherein the processing device further determines a number of changes in the one or more directions of displacement of the door closer assembly between activation of the timer and a return of the door closer assembly to the closed position.
31. The door closer system of claim 28, wherein the processing device further activates one or more monitoring devices if the frequency of the detected plurality of changes in the one or more directions of displacement of the door closer exceeds a predetermined frequency of changes in the directions of displacement.
processing device is located in the door closer assembly.
33. The door closer system of claim 21, wherein the processing device is located within a lock device positioned on or adjacent to the door.
34. The door closer system of claim 21, wherein the position sensor is an inductive sensor.
35. The door closer system of claim 21, wherein at least a portion of the position sensor is coupled to the door closer assembly.
36. The door closer system of claim 21, wherein the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via Bluetooth communication.
37. The door closer system of claim 21, wherein the detected data transmitted from the position sensor to the processing wired connection.
38. The door closer system of claim 21, further comprising a second sensor that is calibrated using the detected data.
39. The door closer system of claim 38, wherein the second sensor is a magnetometer.
40. The door closer system of claim 21, wherein the processing device calibrates a second sensor based on the data corresponding to the position and displacement of the door closer assembly.
41. The door closer system of claim 40, wherein the second sensor comprises a magnetometer located within a lock device positioned on or adjacent to the door.
42. The door closer system of claim 40, wherein the processing device is located within either the door closer assembly or 
43. The door closer system of claim 40, wherein the processing device calibrates the second sensor based in part on the determination that the door closer assembly and the door is at the closed position. 
44. The door closer system of claim 43, wherein the second sensor is a magnetometer.
45. The door closer system of claim 40, wherein the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data.

     detecting, by a position sensor, data indicating a position of a door closer assembly, wherein at least a portion of the position sensor is positioned within the door closer assembly and at least a entryway device;  
     transmitting the detected data to a processing device; 
     evaluating, by the processing device, the detected data in view of one or more sets of reference data, the one or more sets of reference data corresponding to one or more locations of the door closer assembly; and 
     determining, based on the evaluation of the detected data and the one or more sets of reference data, a current location of the door closer assembly; 
     wherein the one or more sets of reference data includes a first set of reference data that corresponds to the door closer assembly being at a closed location.
2. The method of claim 1, wherein the step of evaluating the detected data includes determining whether the detect consistent with data of the first set of reference data.
3. The method of claim 2, wherein the detected data is one or more measurements, and wherein the data of the one or more sets of reference data comprises one or more sets of measurements or ranges of measurements.
4. The method of claim 3, further including the step of activating a timer upon detection of displacement of the door closer assembly from the closed location to an open position.
5. The method of claim 4, further including the step of determining, by the processing device and through use of the timer, whether the door closer assembly has been at the open location for a period of time that exceeds a predetermined time period.
6. The method of claim 5, further including the step of activating a monitoring device to monitor an area around an entryway if the period of time that the door closer assembly has been at the open location is determined to exceed the predetermined time period.
7. The method of claim 6, wherein the monitoring device includes at least one of the following: a camera and a motion sensor.
8. The method of claim 4, further including the steps of: 
     detecting, by the position sensor, a plurality of changes in one or more directions of displacement of the door closer assembly; and 
     evaluating, by the processing device and using the timer, a frequency of the detected plurality of changes in the one or more directions of displacement of the door closer assembly.
9. The method of claim 8, further including the step of activating one or more monitoring devices if the predetermined frequency of changes in displacement direction.
10. The method of claim 8, wherein the one or more directions of displacement comprises an opening direction and a closing direction; and 
     wherein detecting the plurality of changes in the one or more directions of the displacement of the door closer assembly comprises detecting a plurality of changes between the opening direction and the closing direction.
11. The method of claim 8, wherein detecting the plurality of changes comprises determining a number of changes in the one or more directions of displacement of the door closer assembly between the activation of the timer and a return of the door closer assembly to the closed location.
processing device of the door closer assembly.
14. A method comprising: 
     detecting, by a position sensor, data indicating a position of a door closer assembly, at least a portion of the position sensor positioned within the door closer assembly; 
     transmitting the detected data to a processing device; 
     evaluating, by the processing device, the detected data in view of one or more sets of reference data, the one or more sets of reference data corresponding to one or more locations of the door closer assembly; and 
     determining, based on the evaluation of the detected data and the one or more sets of reference data, a current location of the door closer assembly; 
     wherein the door closer assembly is located on an entryway device, and lockset device at least partially located on the entryway device; and  
     further comprising calibrating a magnetometer located within the lockset device using the detected data.
15. The method of claim 14, wherein the position sensor is an inductive sensor.
16. The method of claim 14, wherein the data transmitted from the position sensor to the processing device is transmitted wirelessly via Bluetooth.
17. The method of claim 14, wherein the data transmitted from the position sensor to the processing device is transmitted wirelessly via WIFI.
18. The method of claim 14, wherein the data transmitted from the position sensor to the processing device is transmitted via a wired connection.
19. A method comprising: 
     detecting, by a position sensor, data indicating a position of a door closer 
     transmitting the detected data to a processing device; 
     evaluating, by the processing device, the detected data in view of one or more sets of reference data, the one or more sets of reference data corresponding to one or more locations of the door closer assembly; and 
     determining, based on the evaluation of the detected data and the one or more sets of reference data, a current location of the door closer assembly; 
     wherein at least a portion of the door closer assembly is coupled to an entryway device; and further comprising: 
     determining, by the processing device using the data indicating the position of the door closer assembly, that at least one of the door closer assembly and the entryway device is at a closed location; 

     calibrating, upon receipt of the communication that at least one of the door closer assembly and the entryway device is at the closed location, a second sensor located within the lockset device.
20. The method of claim 19, wherein the second sensor located within the lockset device is a magnetometer. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 32-35 and 38-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (US 2014/0182206 A1) in view of Thibault et al. (US 2014/0062466 A1).
Yulkowski et al. teach the following claimed limitations:
Regarding claim 21, a door closer system (door assembly including door operator assembly 20; FIG. 1), comprising:
a door closer assembly adapted for coupling to a door (door operator assembly 20 may be disposed on a door surface; [0033]; FIG. 1);
a position sensor associated with the door closer assembly and configured to detect data indicating a position of the door closer assembly (door operator arm position sensor 112; FIGs. 1-2); and
a processing device that receives detected data transmitted from the position sensor (controller 110 may receive an input from a door operator arm position sensor 112; [0047]; FIGs. 1-2).
Regarding claim 32, the processing device is located in the door closer assembly (controller 110 is located in the door operator assembly 20; FIG. 2).
Regarding claim 35, at least a portion of the position sensor is coupled to the door closer assembly (sensor 112 is coupled to door operator assembly 20; FIG. 2).
Regarding claim 42, the processing device is located within either the door closer assembly or a lock device positioned on or adjacent to the door (controller 110 is located in the door operator assembly 20; FIG. 2).
Yulkowski et al. do not teach the following claimed limitations:
claim 21, the processing device that evaluates the detected data in view of one or more sets of reference data that correspond to one or more positions of the door closer assembly, and determine, based on evaluation of the detected data and the one or more sets of reference data, a current position of the door closer assembly, and wherein the one or more sets of reference data include a first set of reference data that corresponds to the door closer assembly being at a closed position.
Regarding claim 22, the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data.
Regarding claim 23, the detected data comprises one or more measurements, and wherein the data of the one or more sets of reference data comprises one or more sets of measurements or ranges of measurements.
Regarding claim 33, the processing device is located within a lock device positioned on or adjacent to the door.
Regarding claim 34, the position sensor is an inductive sensor.
Regarding claim 38, a second sensor that is calibrated using the detected data.
Regarding claim 39, the second sensor is a magnetometer.
Regarding claim 40, the processing device calibrates a second sensor based on the data corresponding to the position and displacement of the door closer assembly.
Regarding claim 41, the second sensor comprises a magnetometer located within a lock device positioned on or adjacent to the door.
Regarding claim 43, the processing device calibrates the second sensor based in part on the determination that the door closer assembly is at the closed position. 
claim 44, the second sensor is a magnetometer.
Regarding claim 45, the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data.
Thibault et al. teach the following claimed limitations:
Further regarding claim 21, the processing device that evaluates the detected data in view of one or more sets of reference data that correspond to one or more positions of the door closer assembly (processor 700 may determine this status by comparing the values provided by the sensor to one or more values stored in memory 702; [0089]-[0091]; FIGs. 11-13), and determine, based on evaluation of the detected data and the one or more sets of reference data, a current position of the door closer assembly, and wherein the one or more sets of reference data include a first set of reference data that corresponds to the door closer assembly being at a closed position (door is in a closed and locked state or door is in a closed and unlocked state; [0089]-[0091]) for the purpose of determining the position of the door based on calibrated positional values.
Further regarding claim 22, the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data (when the comparing of the values results in a state of the door, the detected data is consistent) for the purpose of preventing erroneous detection.
Further regarding claim 23, the detected data comprises one or more measurements (values provided by the sensor; [0089]-[0091]; FIGs. 11-13), and wherein the data of the one or more sets of reference data comprises one or more sets of measurements or ranges of measurements (processor 700 may store a value in 
Further regarding claim 33, the processing device is located within a lock device positioned on or adjacent to the door (processor 1112; FIGs. 11-12) for the purpose of processing signals to lock or unlock a door.
Further regarding claim 34, the position sensor is an inductive sensor (the sensor may provide an inductance value; [0089]) for the purpose of detecting positional information using a coil.
Further regarding claim 38, a second sensor that is calibrated using the detected data (sensor 1100; FIGs. 11-12) for the purpose of detecting the opening and closing of the door at the lockset.
Further regarding claim 39, the second sensor is a magnetometer (the sensor may provide a magnetic field strength; [0089]) for the purpose of detecting the positional information using a magnet.
Further regarding claim 40, the processing device calibrates a second sensor based on the data corresponding to the position and displacement of the door (processor 700 may determine this status by comparing the values provided by the sensor to one or more values stored in memory 702; [0089]-[0091]; FIGs. 11-13; the displacement of the door closer is the same as the door since the door closer is fixedly attached to the door) for the purpose of determining the position of the door based on calibrated positional values.
Further regarding claim 41, the second sensor comprises a magnetometer located within a lock device positioned on or adjacent to the door (sensor 1100; FIGs. 
Further regarding claim 43, the processing device calibrates the second sensor based in part on the determination that the door is at the closed position (processor 700 may determine this status by comparing the values provided by the sensor to one or more values stored in memory 702; [0089]-[0091]; FIGs. 11-13; the displacement of the door closer is the same as the door since the door closer is fixedly attached to the door) for the purpose of determining the position of the door based on calibrated positional values. 
Further regarding claim 44, the second sensor is a magnetometer (the sensor may provide a magnetic field strength; [0089]) for the purpose of detecting the positional information using a magnet.
Further regarding claim 45, the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data (when the comparing of the values results in a state of the door, the detected data is consistent) for the purpose of preventing erroneous detection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the processing device that evaluates the detected data in view of one or more sets of reference data that correspond to one or more positions of the door closer assembly, and determine, based on evaluation of the detected data and the one or more sets of reference data, a current position of the door closer assembly, and wherein the one or more sets of reference data include a first set of reference data that corresponds to the door closer assembly closed position; the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data; the detected data comprises one or more measurements, and wherein the data of the one or more sets of reference data comprises one or more sets of measurements or ranges of measurements; the processing device is located within a lock device positioned on or adjacent to the door; the position sensor is an inductive sensor; a second sensor that is calibrated using the detected data; the second sensor is a magnetometer; the processing device calibrates a second sensor based on the data corresponding to the position and displacement of the door closer assembly; the second sensor comprises a magnetometer located within a lock device positioned on or adjacent to the door; the processing device calibrates the second sensor based in part on the determination that the door closer assembly is at the closed position; the second sensor is a magnetometer; the processing device further determines whether the detected data is, or is not, consistent with data of the first set of reference data, as taught by Thibault et al., into Yulkowski et al. for the purpose of determining the position of the door based on calibrated positional values; preventing erroneous detection; determining the characteristic, property or attribute being monitored; processing signals to lock or unlock a door; detecting positional information using a coil; detecting the opening and closing of the door at the lockset; detecting the positional information using a magnet.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (US 2014/0182206 A1) as modified by Thibault et al. (US 2014/0062466 A1) as applied to claim 21 above, and further in view of Graichen (US 2009/0051528 A1).
Yulkowski et al. as modified by Thibault et al. do not teach the following claimed limitations:
Regarding claim 24, the processing device further activates a timer upon detection of displacement of the door closer assembly from the closed position to an open position.
Regarding claim 25, the processing device further determines, through use of the timer, whether the door closer assembly has been at the open position for a period of time that exceeds a predetermined time period.
Graichen teaches the following claimed limitations:
Further regarding claim 24, the processing device further activates a timer upon detection of displacement of the door closer assembly from the closed position to an open position (a timer is provided to monitor a time period between the separation of the door and closing of the door; [0018], [0021]-[0022]) for the purpose of classifying the type of alarm.
Further regarding claim 25, the processing device further determines, through use of the timer, whether the door closer assembly has been at the open position for a period of time that exceeds a predetermined time period (time limit; [0018], [0021]-[0022]) for the purpose of classifying the type of alarm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the processing device further activates a timer upon detection of displacement of the door closer assembly from the closed position to an open position; the processing device further determines, through use of the timer, whether the door closer assembly has been at the open predetermined time period, as taught by Graichen, into Yulkowski et al. as modified by Thibault et al. for the purpose of classifying the type of alarm.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (US 2014/0182206 A1) as modified by Thibault et al. (US 2014/0062466 A1) and Graichen (US 2009/0051528 A1) as applied to claim 25 above, and further in view of Wakeyama et al. (US 2016/0149721 A1).
Yulkowski et al. as modified by Thibault et al. and Graichen teach the following claimed limitations:
Regarding claim 26, the processing device further monitors an area around an entryway if the period of time that the door closer assembly has been at the open position is determined to exceed the predetermined time period (logic unit 18 send an alarm signal to a centralized monitoring system 19; [0014]; Graichen).
Yulkowski et al. as modified by Thibault et al. and Graichen do not teach the following claimed limitations:
Further regarding claim 26, one or more monitoring devices to monitor an area around an entryway.
Regarding claim 27, the one or more monitoring devices includes at least one of a camera and a motion sensor.
Wakeyama et al. teach the following claimed limitations:
Further regarding claim 26, one or more monitoring devices to monitor an area around an entryway (monitoring camera 30B; [0080]) for the purpose of detecting a person.
claim 27, the one or more monitoring devices includes at least one of a camera and a motion sensor (monitoring camera 30B; [0080]) for the purpose of detecting a person.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate one or more monitoring devices to monitor an area around an entryway; the one or more monitoring devices includes at least one of a camera and a motion sensor, as taught by Wakeyama et al., into Yulkowski et al. as modified by Thibault et al. and Graichen for the purpose of detecting a person.
Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (US 2014/0182206 A1) as modified by Thibault et al. (US 2014/0062466 A1) and Graichen (US 2009/0051528 A1) as applied to claim 24 above, and further in view of Modi et al. (US 2016/0189531 A1).
Yulkowski et al. as modified by Thibault et al. and Graichen teach the following claimed limitations:
Regarding claim 28, the position sensor further detects a plurality of changes in one or more directions of displacement of the door closer assembly (door operator arm position sensor 112 generates a signal corresponding to the angular position of the operator arm; [0047]; this suggest that signals can be generated for each closing of the door and each opening of the door and directions can be determined based on changes between two consecutive positions; Yulkowski).
Regarding claim 29, the one or more directions of displacement of the door closer assembly comprises an opening direction and a closing direction (door operator 
Yulkowski et al. as modified by Thibault et al. and Graichen do not teach the following claimed limitations:
Further regarding claim 28, the processing device further evaluates, using the timer, a frequency of the detected plurality of changes in the one or more directions of displacement of the door closer assembly.
Further regarding claim 29, the plurality of changes in the one or more directions of displacement of the door closer assembly comprises a plurality of changes between the opening direction and the closing direction.
Regarding claim 30, the processing device further determines a number of changes in the one or more directions of displacement of the door closer assembly between activation of the timer and a return of the door closer assembly to the closed position.
Regarding claim 31, the processing device further activates one or more monitoring devices if the frequency of the detected plurality of changes in the one or more directions of displacement of the door closer exceeds a predetermined frequency of changes in the directions of displacement.
Modi et al. teach the following claimed limitations:
Further regarding claim 28, the processing device further evaluates a frequency of the detected plurality of changes in the one or more directions of displacement of the 
Further regarding claim 29, the plurality of changes in the one or more directions of displacement of the door comprises a plurality of changes between the opening direction and the closing direction (sensors 71, 72 may detect movement and/or vibration from wind, which may move the door, and which may be periodic over a period of time; [0051]; the period of time can be between the opening direction and the closing direction) for the purpose of distinguishing between a human-related event and another motion event.
Further regarding claim 30, the processing device further determines a number of changes in the one or more directions of displacement of the door between opening and a return to the closed position (sensors 71, 72 may detect movement and/or vibration from wind, which may move the door, and which may be periodic over a period of time; [0051]; the period of time can be between the opening and return to the closed position) for the purpose of distinguishing between a human-related event and another motion event.
Further regarding claim 31, the processing device further activates one or more monitoring devices if the frequency of the detected plurality of changes in the one or more directions of displacement of the door exceeds a predetermined frequency of changes in the directions of displacement (when the security system determines that the vibration is non-periodic, the system may output an alarm and/or notification message; [0027]; the predetermined frequency could be zero or any value specified by 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the processing device further evaluates, using the timer, a frequency of the detected plurality of changes in the one or more directions of displacement of the door closer assembly; the plurality of changes in the one or more directions of displacement of the door closer assembly comprises a plurality of changes between the opening direction and the closing direction; the processing device further determines a number of changes in the one or more directions of displacement of the door closer assembly between activation of the timer and a return of the door closer assembly to the closed position; the processing device further activates one or more monitoring devices if the frequency of the detected plurality of changes in the one or more directions of displacement of the door closer exceeds a predetermined frequency of changes in the directions of displacement, as taught by Modi et al., into Yulkowski et al. as modified by Thibault et al. and Graichen for the purpose of distinguishing between a human-related event and another motion event; monitoring a non-human-related event.
Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (US 2014/0182206 A1) as modified by Thibault et al. (US 2014/0062466 A1) as applied to claim 21 above, and further in view of Modi et al. (US 2016/0189531 A1).
Yulkowski et al. as modified by Thibault et al. do not teach the following claimed limitations:
Regarding claim 36, the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via Bluetooth communication.
Regarding claim 37, the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via a wireless connection.
Modi et al. teach the following claimed limitations:
Further Regarding claim 36, the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via Bluetooth communication (communicate with one another via Bluetooth signals; [0086]) for the purpose of communicating without using wires.
Further regarding claim 37, the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via a wireless connection (communicate with one another via Bluetooth signals; [0086]) for the purpose of communicating without using wires.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via Bluetooth communication; the detected data transmitted from the position sensor to the processing device is transmitted wirelessly via a wireless connection, as taught by Modi et al., into Yulkowski et al. as modified by Thibault et al. for the purpose of communicating without using wires.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853